Exhibit 23.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com September 11, 2012 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Stakool, Inc. Jacksonville, Florida To Whom It May Concern: Silberstein Ungar, PLLC, hereby consents to the incorporation by reference in the Form S-8, Registration Statement under the Securities Act of 1933, filed by Stakool, Inc. of our report dated April 17, 2012, relating to the financial statements of Stakool, Inc. as of and for the years ending December 31, 2011 and 2010. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
